DETAILED ACTION
The current application was filed on or about 15 November 2018.
This Detailed Action is a response to Applicant’s Request for Continued Examination filed on or about 30 November 2020. 
Any objection or rejection not maintained in this Detailed Action is withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0049249 (KIPO), filed on 27 April, 2018.

Allowable Subject Matter
Claims 1-18 are allowed.
The reasons for allowing independent Claims 1, 11, and 18 are set forth below. 
Claims 6-10 are allowed as depending from allowable Claim 1. 
Claims 12-17 are allowed as depending from allowable Claim 17. 



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.
A review of the prior art, non-patent literature, and available on-line resources has not returned a single reference or a combination of references that teaches each and every element of Claims 1 and 11.  
The prior art has many references that teach field effect coupling between adjacent floating gates in non-volatile memory.  Li (US 2008/0219057 A1) [0087].  Many inventors have attempted mitigation of field effect coupling.  For example, Li [0087, 0091] discloses a quick pass write technique that mitigates the magnitude of program operation pulses to allow for smaller magnitude program operations when a cell reaches a verification demarcation point.  
Sabde et al (US 2016/0012904 A1 referred hereinafter as Sabde) [0007] teaches a defect determination operation.  Defect determination operation applies a high voltage to a first set of one or more word lines and a low voltage to a second adjacent set of one or more word lines.  Sabde [0007].  A write operation is then carried out and a determination is made whether the write operation was successful.  Sadbe [0007].  Applicant’s invention differs from Sabde in that a buffer is used to preserve possibly damaged data.
Prior to the submission of Applicant’s amendments to the claims, Applicant’s independent Claims 1 and 11 were rejected under a 35 U.S.C. 103 rejection.  Examiner previously relied on a combination of Narasimha et al (US 2014/0304560 A1 referred hereinafter as Narasimha) further in view of Sheldon, Douglas; Michael Freie. Disturb Testing in Flash Memories. Pasadena, California: Jet Propulsion Laboratory, California Institute of Technology (2008) (referred hereinafter as NASA).  However, Applicant’s amendments overcome the prior 
For example, Applicant has amended Claims 1, 11, and 18 to include “after or during the write operation on the second word line, one or more first pages coupled to the first word line, in which an interference has occurred due to the write operation on the second word line.”  Applicant has cleared amended Claim 1 to state that the interference, which causes an error in the pages coupled to the first word line, is caused by a write operation on the second word line.  Narasimha does not contemplate this type of error.  Instead, Narasimha [0134-0135] teaches a server memory card detecting failure in write operations caused by weak programming voltage.  Rather than address errors caused by field effect coupling, Narasimha is direct towards addressing errors in weak programming voltage.  
Again, NASA teaches field effect coupling.  However, NASA does not teach the claim conditions and solution of Claims 1, 11, and 18.  For example, NASA does not contemplate that the defect caused by field effect coupling is a combination of a sudden power off and an adjacent write.  In addition, NASA does not disclose Applicant’s solution of selectively storing “data corresponding to data stored in the one or more first pages among the data buffered in the data buffer, in a backup memory block of the nonvolatile memory device.”

Response to Arguments
Applicant argues the combination of Narasimha and NASA does not teach each and every element of Claims 1 and 11.  Applicant’s argument is persuasive. 
Applicant argues the combination of Narasimha, NASA, and Yang does not teach each and every element of Claim 18.  Applicant’s argument is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Krofcheck/Primary Examiner, Art Unit 2138